Title: From Thomas Jefferson to Robert R. Livingston, 31 May 1801
From: Jefferson, Thomas
To: Livingston, Robert R.


               
                  Dear Sir
                  Washington May 31. 1801.
               
               Our Attorney general being absent, and none of the other members of the administration being professional lawyers, I am obliged to decide for myself in a case of law, which, in whatever way I decide, will make a great deal of noise. in this situation I ask the favor of you as a friend, and as a lawyer still in the habits of law reading, which I have not been for 30. years, to tell me what you think on the following questions arising in the case of Duane, imprisoned for 30. days for a contempt of court in printing matters, not pretended to be untrue, relative to a case depending in court, in which he was a party?
               1. Have not the Whig lawyers of England always denied that the publication of truth could be either a contempt or a libel?
               2. if the printing of truth may be a contempt in England, can it be in the US. the constitution of which inhibits any law abridging the freedom of the press?
               3. if it may be a contempt even in the US. may it not be pardoned by the President under the authority to pardon all offences against the US. except in cases of impeachment?  if either of these questions be answerable in the affirmative, Duane may be relieved by pardon. whether we consider this as an attempt in another form to extinguish the freedom of the press, or as a part of the systematic oppression of republicans & republicanism meditated by our courts, all the lawful powers of the Executive ought to be interposed for the protection of the citizen.
               Accept assurances of my affectionate esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            